— Judgment unanimously affirmed. Memorandum: Defendant contends that, because he was acquitted of forging an instrument, the verdict finding him guilty of possessing that instrument is against the weight of the evidence. Upon our review of the evidence, we find that the trier of fact gave the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.— Criminal Possession Forged Instrument, 2nd Degree.) Present —Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.